1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    RICHARD LEE CARMICHAEL,                              Case No. 3:18-cv-00106-RCJ-WGC
4                                           Plaintiff                    ORDER
5            v.
6    WILLIAM GITTERE et al.,
7                                       Defendants
8
9           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

10   1983 by a state prisoner. On May 21, 2019, the Court issued an order dismissing the

11   complaint with leave to amend and directed Plaintiff to file an amended complaint within

12   thirty days. (ECF No. 3 at 10). The thirty-day period has now expired, and Plaintiff has

13   not filed an amended complaint or otherwise responded to the Court’s order.

14          District courts have the inherent power to control their dockets and “[i]n the

15   exercise of that power, they may impose sanctions including, where appropriate . . .

16   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

17   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

18   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

19   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

20   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

21   1992) (affirming dismissal for failure to comply with an order requiring amendment of

22   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

23   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

24   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

25   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

26   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

27   local rules).

28          In determining whether to dismiss an action for lack of prosecution, failure to obey
1    a court order, or failure to comply with local rules, the court must consider several factors:
2    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
3    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
4    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
5    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
6    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
7           Here, the Court finds that the first two factors, the public’s interest in expeditiously
8    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
9    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
10   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
11   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
12   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
13   disposition of cases on their merits—is greatly outweighed by the factors in favor of
14   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
15   the court’s order will result in dismissal satisfies the “consideration of alternatives”
16   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
17   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within
18   thirty days expressly stated: “If Plaintiff chooses not to file an amended complaint curing
19   the stated deficiencies, the Court will dismiss this action, with prejudice, for failure to state
20   a claim.” (ECF No. 3 at 10). Thus, Plaintiff had adequate warning that dismissal would
21   result from his noncompliance with the Court’s order to file an amended complaint within
22   thirty days.
23          It is therefore ordered that this action is dismissed with prejudice based on
24   Plaintiff’s failure to file an amended complaint in compliance with this Court’s May 21,
25   2019, order and for failure to state a claim.
26          It is further ordered that the motion to proceed in forma pauperis (ECF No. 1) is
27   denied as moot.
28   ///



                                                   -2-
1      It is further ordered that the Clerk of Court shall enter judgment accordingly.
2
     Dated: This 13th day of August, 2019.
3      DATED THIS ____ day of June 2019.
4
5                                                  UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -3-
